Citation Nr: 1409735	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-25 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for basal cell carcinoma, claimed as a skin disease as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

This case came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Board hearing to be held via teleconference.  Prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed without a hearing.  38 C.F.R. § 20.702(e) (2013).


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in writing, that he wished to withdraw his appeal with respect to each of the issues now on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In a February 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written request to withdraw his appeal.  The notice of withdrawal indicates that the Veteran intended to submit a "request for withdrawal of the VA Hearing and Appeals of the following claims:  1.  Bilateral Hearing loss...[and] 2. Basal Cell Carcinoma (due to exposure from Agent Orange)."  See February 2014 Correspondence from the Veteran (providing reasons for withdrawal of the appeal).  The cover letter from the Veteran's representative expressly indicated:  "The Veteran...elects to withdraw all the issues on appeal."  See February 2014 Correspondence from Representative.  The Board finds that the Veteran's and his representatives' correspondence expresses a clear intent to withdraw his appeal of all issues currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  The Board also notes that, with respect to the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) which was originally also appealed, the RO separately granted that claim in a rating decision dated August 2011.  The PTSD claim was, for that reason, no longer on appeal.   

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


